Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
For this application, the abstract should be within the range of 50 to 150 words in length.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahong et al (CN105867141) (see the translation in the 9/17/2019 IDS) in view of Lu et al (CN103491539) (see the translation in the 9/17/2019 IDS) and Connor et al (2016/0255096).
With respect to claims 1,13,16, Ahong discloses a permission management method comprising: receiving, by a management device (abstract, “center server”), a first request sent by a controlled device (abstract, “the center server receives the control instructions from the family members”), wherein the first request comprises an indication information of a target operation (para [0026], “the central server to receive control commands from family members, list generation smart home device control command and control authority of driving instruction”); determining, by the management device based on the indication information of the target operation, permission for performing the target operation by the controlled device; and processing, by the management device, the first request based on the determined permission for performing the target operation by the controlled device (Abstract, “generates the driving instruction of the intelligent home equipment according to the control instructions and the control permission lists”).
Ahong does not explicitly disclose wherein the first request comprises a device identifier of the controlled device. Connor discloses a method comprising: a request comprising a device identifier of the controlled device and indication information of a target operation (para [0028], “the request includes a first parameter identifying a resource being accessed (e.g., URI), a second parameter identifying a user (e.g., user ID) who will be granted or will lose a permission, and an operation (e.g., permissions such as any of the CRUDE permissions described above)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahong’s request to include a device ID taught by Connor to identify the requesting device easier.
Ahong does not disclose detecting a network status of a controlling device associated with the controlled device, wherein when the controlling device is in different network statuses, the controlled device has different permission for performing the target operation. Lu discloses a method comprising: detecting a network status (abstract, “the position mark is related to a close-range wireless network where the mobile equipment is located, and the close-range wireless network comprises at least one of a Wifi network, a Bluetooth network and an NFC network”) of a controlling device associated with the controlled device (para 0063], “determining whether the mobile device is in short-range wireless network”), wherein when the controlling device is in different network statuses (in short-range, using a Wifi network, a Bluetooth network and an NFC network), the controlled device has different permission for performing the target operation (para [0066], “Compare the location information acquired in the location information with a predetermined position of the device the movement indicated by the mark, and set access permissions to the mobile device based on comparison results. Specifically, the latitude and longitude at a predetermined point as the center, for example, setting of a radius of 500m, and the location information of the mobile device in the preset storage !ocation indicated by the mark corresponding to this range, when the step of S201 obtains location information of a mobile device within that range, then the mobile access devices set to a!!ow, or to access the mobile device is set to prohibition. Of course, it can also be provided several different ranges corresponding to different levels of access authority”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahong by determining the network status of the devices, taught by Lu, to facilitate the monitoring process.

Claims 2-4,14-15,26 are rejected under 35 U.S.C. 103 as being unpatentable over Ahong et al (CN105867141) in view of Lu et al (CN103491539) and Connor et al (2016/0255096) and Official Notice.
With respect to claims 2,14, Ahong does not disclose notifying the controlled device of the permission for performing the target operation by the controlled device. The Official Notice is taken that the claimed notifying step would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahong by notifying the controlled device of the permission for performing the target operation by the controlled device to provide the most updated permission to the user.

With respect to claims 3,15, Ahong discloses sending instruction to the controlling device (abstract, “the center server sends a driving instruction of entering into a sleep state to the intelligent home equipment”). Ahong does not disclose sending instruction to the controlled device. The Official Notice is taken that send instructions to a controlled device would have been known. It would have been obvious to one of 

With respect to claims 4,26, Lu discloses setting access levels depending the position of the controlling device (claim 6, “mobile device has a plurality of different preset positions marked respectively corresponding different levels of access, in accordance with the comparison result provided by said mobile access device comprises: obtaining, when a position designated with the position of the mobile device matches any of a predetermined mark, the level of access privileges to a mobile device designated position of the acquired matched positions designate corresponding access level”). Lu does not disclose determining permission for performing various operations by the controlled device when the controlling device is in the network status (not in a close-range). The Official notice is taken that, performing various operations by the controlled device when the controlling device is in the network status (not in a close-range), would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahong by performing various operations by the controlled device when the controlling device is in the network status (not in a close-range) as claimed to service the controlling device in different network status (close-range and far-range).

Allowable Subject Matter
Claims 5-9,27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 5,27, the prior art of record, taking alone or in combination, fail to disclose or render obvious a permission management method comprising: wherein the target operation is a website access operation, the indication information of the target operation comprises identification information of a to-be-accessed website, and permission for performing the website access operation by the controlled device is represented by a first website list; and the determining, by the management device in the permission for performing the various operations by the controlled device and based on the indication information of the target operation, the permission for performing the target operation by the controlled device when the controlling device is in the network status comprises: determining, by the management device based on the identification information of the to-be-accessed website and the first website list, permission for accessing the to-be-accessed website by the controlled device when the controlling device is in the network status, wherein the first website list is used to indicate a website that the controlled device is allowed to access when the controlling device is in the network status, or a website that the controlled device is forbidden to access when the controlling device is in the network status, in combination with all of the limitations of the base claim and any intervening claims.



With respect to claims 9,31, the prior art of record, taking alone or in combination, fail to disclose or render obvious a permission management method comprising: wherein the target operation is a device function control operation, and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        05/22/2021